Title: From George Washington to Marinus Willett, 14 July 1781
From: Washington, George
To: Willett, Marinus


                  
                     
                     SirHead Quarters near Dobbs’s Ferry 14. July 1781.
                  
                  I have recd your favor of the 6th—The dispositions which you are making for the defence of the Country upon the Mohawk River appear to me judicious, as I have ever been of opinion that small stationary Garrisons were of no real utility—By having your parties constantly in motion and ready to unite upon occasion, the small parties of the enemy will be checked and their main body may be suddenly attacked if they commit themselves too far into the settlements.A proportion of the Massachusetts Militia will be ordered to reinforce your command.  Upon them and the Levies of New York you must place your dependance, for it will be impossible for me, while our present operations are in hand, to spare any of the Continental Troops.
                  From your letter and from Major Villefranches representation; I find it will be impossible to construct a new Work. I have therefore desired him to put Fort Herkimer in the best posture of defence.  And as the greater part of the Artillery and Stores will, as you observe, in that case be superfluous, you will send down all that are not wanted to the Commy of Military Stores at Albany.  A small Magazine by way of reserve may be kept at Schenectady.  I am with Esteem Sir yr most obt Servt.
                  
               Go:Washington